Case 9:19-cv-81638-RLR Document 1 Entered on FLSD Docket 12/09/2019 Page 1 of 22



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                              CASE NO.


  HERLO JOSEPH, an individual,

          Plaintiff,

  vs.

  PHOENIX HOLDINGS OF SOUTH FLORIDA, LLC,
  a Florida Limited Liability Company,

        Defendant.
  _____________________________________/

                                            COMPLAINT

          1.      Plaintiff, HERLO JOSEPH (hereinafter referred to as “Plaintiff” and “JOSEPH”),

  was an employee of Defendant, PHOENIX HOLDINGS OF SOUTH FLORIDA, LLC, a Florida

  Limited Liability Company, d/b/a BURGER KING (hereinafter “Defendant” or “PHOENIX”), and

  brings this action against Defendant for alleged sex/gender discrimination and retaliation in

  violation of Title VII of the Civil Rights Act, 42 U.S.C. §2000 et seq., and the Florida Civil Rights

  Act (FCRA), F.S. §760.01 et seq.

          2.      JOSEPH is an individual residing in Palm Beach County, Florida, within the

  jurisdiction of this Court.

          3.      PHOENIX HOLDINGS OF SOUTH FLORIDA, LLC is a Florida Limited Liability

  that is part of ‘THE PHOENIX ORGANIZATION,” see http://phoenixorganization.com/about-

  us-2/, and owns and operates BURGER KING restaurants throughout South Florida and New York

  with common management and ownership, including the BURGER KING located at 1001 Dixie




                                                   1
Case 9:19-cv-81638-RLR Document 1 Entered on FLSD Docket 12/09/2019 Page 2 of 22



  Highway, Lantana, Florida 33462 in Palm Beach County within the jurisdiction of this Court. See

  http://phoenixorganization.com/locations/

           4.    Jurisdiction is conferred on this Court by 28 U.S.C. §1337, §1367 and 42 U.S.C.

  §2000.

           5.    Venue is proper in this Court pursuant to 28 U.S.C. §1391 because a substantial

  part of the events giving rise to this action occurred in Palm Beach County, within the jurisdiction

  of the United States District Court for the Southern District of Florida.

           6.    JOSEPH is a Twenty-Six (26) year old Male individual.

           7.    At all times material to this action, JOSEPH was an employee of PHOENIX within

  the meaning of Title VII, 42 U.S.C. §2000e(f) and the FCRA, F.S. §760.02(6) and §760.10(a).

           8.    At all times relevant to this action, PHOENIX had fifteen (15) or more employees

  for each working day in each of twenty (20) or more calendar weeks in the current or preceding

  calendar year within the meaning of Title VII, 42 U.S.C. §2000e(b), and the FCRA, F.S.

  §760.02(7).

           9.    At all times material to this action, PHOENIX was JOSEPH’s employer within the

  meaning of Title VII, 42 U.S.C. §2000e(b), and the FCRA, F.S. §760.02(7).

           10.   In approximately October 2016, PHOENIX hired JOSEPH as an hourly

  crewmember at Defendant’s BURGER KING restaurant location at 1001 Dixie Highway, Lantana,

  Florida 33462, with Plaintiff’s primary job duties between 2016 and 2018 including working as a

  cashier, cook, and carrying out other non-exempt duties throughout the restaurant.

           11.   Between approximately October 2016 and July 2018, JOSEPH satisfactorily

  performed his duties as a Crewmember for PHOENIX, and JOSEPH’s final regular rate of pay

  with PHOENIX in July 2018 was $8.75 per hour, see Exhibit A.




                                                    2
Case 9:19-cv-81638-RLR Document 1 Entered on FLSD Docket 12/09/2019 Page 3 of 22



         12.     In approximately April 2018, JOSEPH and Cenia Barthelemy, another PHOENIX

  employee at Defendant’s Lantana BURGER KING, briefly dated outside of work for

  approximately two (2) weeks.

         13.     After JOSEPH stopped dating Barthelemy, in approximately May 2018,

  Barthelemy became JOSEPH’s immediate supervisor at PHOENIX’s Lantana BURGER KING

  restaurant.

         14.     In or around June 2018, Barthelemy subjecting JOSEPH to unwanted sexual

  harassment as part of Barthelemy refusing to take no for an answer when JOSEPH: (a) rejected

  Barthelemy’s unwanted sexual advances; and (b) refused Barthelemy’s attempts to .

         15.     More specifically, beginning in approximately June 2018, Barthelemy subjected

  JOSEPH to ongoing sexual harassment on virtually a daily basis—with JOSEPH and Barthelemy

  working in PHOENIX’s Lantana BURGER KING restaurant on the same day approximately Four

  (4) days per week during this time period—because Plaintiff was not interested in dating

  Barthelemy and when JOSEPH rejected Barthelemy’s continuing sexual advances, Barthelemy

  began subjecting JOSEPH to retaliation including but not limited to, Barthelemy physically

  assaulting JOSEPH and throwing a trash bin at Plaintiff in the break room, after which Barthelemy

  clocked JOSEPH out and sent Plaintiff home for the day in an effort to punish JOSEPH.

         16.     Shortly after Barthelemy physically attacked JOSEPH in June 2018 and sent

  Plaintiff home for the day, JOSEPH called PHOENIX’s Manager, Heidi Christmas, and

  complained about Barthelemy’s unwanted harassment, retaliation, and violence towards JOSEPH.

  In this regard, JOSEPH told Christmas that Plaintiff feared for his safety working in the store with

  Barthelemy.




                                                   3
Case 9:19-cv-81638-RLR Document 1 Entered on FLSD Docket 12/09/2019 Page 4 of 22



         17.     However, PHOENIX failed to take remedial action in June 2018 to protect JOSEPH

  and prevent Barthelemy from further harassing and retaliating against Plaintiff, and to the contrary,

  PHOENIX subjected JOSEPH to further retaliation by gradually reducing Plaintiff’s work hours

  from approximately Forty (40) hours per week to approximately Twenty (20) hours per week.

         18.     In approximately early July 2018, Barthelemy came into PHOENIX’s Lantana

  BURGER KING restaurant on her day off and slapped JOSEPH across the face, put her hands

  around JOSEPH’s throat and choked JOSEPH, and scratched JOSEPH’s neck, all because

  JOSEPH because Plaintiff again rejected Barthelemy’s unwanted sexual advances.

         19.     JOSEPH promptly complained about Barthelemy’s unwanted sexual harassment

  and retaliation in July 2018 by reporting Barthelemy’s harassment and retaliation to one of

  PHOENIX’s owners, Russell Lobello, but Defendant again failed to take any action to ensure

  Plaintiff’s workplace was safe and free from Barthelemy’s harassment, retaliation, and violence.

         20.     Moreover, not only did PHOENIX fail to help JOSEPH in July 2018 in response to

  Plaintiff’s complaints, but Defendant gave JOSEPH an ultimatum to either put up with

  Barthelemy’s inappropriate conduct or leave his employment with Defendant.

         21.     Between approximately June 2018 and July 2018, JOSEPH was repeatedly

  subjected to sexual harassment, disparate treatment, and hostile, physically violent behavior by

  Barthelemy because of JOSEPH’s sex/gender, Male, to the point of JOSEPH fearing for his well-

  being and safety while working at PHOENIX’s restaurant.

         22.     Because of the sexually hostile and violent environment which JOSEPH was

  subjected to, as well as the retaliation, reduced work hours and impact on JOSEPH’s earnings, and

  fears for his physical safety caused by PHOENIX’s unlawful retaliation against JOSEPH, Plaintiff

  was constructively discharged by PHOENIX on or around July 16, 2018.




                                                   4
Case 9:19-cv-81638-RLR Document 1 Entered on FLSD Docket 12/09/2019 Page 5 of 22



         23.     All conditions precedent to the institution of the claims in this Complaint have

  either occurred or been waived.

                      EXHAUSTION OF ADMINISTRATIVE REMEDIES

         24.     On January 29, 2019, JOSEPH dual filed a Charge of Discrimination against

  PHOENIX with the United States Equal Employment Opportunity Commission (EEOC) and the

  Florida Commission on Human Relations (FCHR), Charge No. 510-2019-01624, alleging facts

  about the sex/gender discrimination and retaliation by PHOENIX against JOSEPH in violation of

  Title VII of the Civil Rights Act, 42 U.S.C. §2000 et seq. and the Florida Civil Rights Act (FCRA),

  F.S. §760.01 et seq. A copy of JOSEPH’s EEOC Charge, Charge No. 510-2019-01624, is attached

  hereto as Exhibit B.

         25.     On or around October 31, 2019, the EEOC issued a Notice of Right to Sue to

  JOSEPH in connection with EEOC Charge No. 510-2019-01624, see Exhibit C, which Notice was

  received by the undersigned counsel for JOSEPH via E-mail from EEOC Investigator Maximilian

  C. Feige on November 20, 2019.

         26.     JOSEPH’s Complaint with this Court is being filed on December 9, 2019, within

  Ninety (90) days of JOSEPH’s November 20, 2019 receipt of the Notice of Right to Sue in

  connection with Charge No. 510-2019-01624, and Plaintiff exhausted all administrative remedies

  on the Title VII claims pled in this Complaint.

         27.     As of December 9, 2019, more than One Hundred and Eighty (180) days have

  passed since the filing of JOSEPH’s Charge of Discrimination and the FCHR did not issue any

  determination concerning JOSEPH’s Charge. As a result, pursuant to F.S. §760.11(18), which

  provides that in the event that the FCHR fails to conciliate or determine whether there is reasonable

  cause on any complaint under that section within 180 days of the filing of the complaint, an




                                                    5
Case 9:19-cv-81638-RLR Document 1 Entered on FLSD Docket 12/09/2019 Page 6 of 22



  aggrieved person may file a civil action “as if the commission determined that there was reasonable

  cause,” JOSEPH has exhausted all administrative remedies under Florida as well as Federal law.

         28.     All conditions precedent to the institution of this action have either occurred or been

  waived.

                                       COUNT I
            VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
        42 U.S.C. §2000e ET SEQ. - UNLAWFUL SEX/GENDER DISCRIMINATION

         Plaintiff, HERLO JOSEPH, reasserts and reaffirms the allegations of Paragraphs 1 through

  28 as if fully set forth herein and further states that this is an action against PHOENIX HOLDINGS

  OF SOUTH FLORIDA, LLC for Sex/Gender discrimination in violation of Title VII of the Civil

  Rights Act of 1964, as amended, 42 U.S.C. §2000e et seq.

         29.     Title VII of the Civil Rights Act of 1964, as amended, provides that it is unlawful

  for an employer to “discharge any individual, or otherwise to discriminate against any individual

  with respect to his compensation, terms, conditions, or privileges of employment, because of such

  individual’s … sex ...” 42 U.S.C. §2000e-2(a)(1).

         30.     Throughout the course of JOSEPH’s employment with PHOENIX between

  approximately June 2018 and July 2018, JOSEPH was subjected to: (a) unwelcome sexual

  harassment, sexually hostile and violent behavior, and sex/gender discrimination—all because of

  JOSEPH’s sex/gender, male—on a regular and recurring basis by Cenia Barthelemy, which

  conduct and harassment was severe and pervasive and constituted a hostile work environment; and

  (b) disparate treatment by Cenia Barthelemy because JOSEPH’s sex/gender, Male, in violation of

  in violation of 42 U.S.C. §2000e-2(a)(1) & (2).




                                                    6
Case 9:19-cv-81638-RLR Document 1 Entered on FLSD Docket 12/09/2019 Page 7 of 22



         31.     The sexual harassment and gender/sex discrimination against JOSEPH between

  approximately June 2018 and July 2018 was sufficiently severe and pervasive as to alter the terms,

  conditions and privileges of JOSEPH’s employment with PHOENIX.

         32.     PHOENIX’s management knew or should have known of the unlawful sexual

  harassment and gender/sex discrimination against JOSEPH—including but not limited to because

  of JOSEPH’s complaints to Heidi Christmas and Russell Lobello—but Defendant failed to take

  any corrective action to address the unlawful conduct against JOSEPH and instead constructively

  discharged JOSEPH from his employment with PHOENIX on or around July 16, 2018 after

  Defendant gave Plaintiff an ultimatum to either put up with Barthelemy’s inappropriate conduct—

  and face further violence in the workplace—or leave his employment with PHOENIX, all because

  of JOSEPH’s sex/gender, Male, in violation of 42 U.S.C. §2000e-2(a)(1) & (2).

         33.     PHOENIX’S disparate treatment of JOSEPH because of his sex/gender, Male, was

  so severe and pervasive that it altered, the terms, conditions, and privileges of JOSEPH’s

  employment with Defendant, in violation of 42 U.S.C. §2000e-2(a)(1) & (2).

         34.     A motivating factor behind PHOENIX’s constructive discharge of JOSEPH from

  his employment in July 2018 was JOSEPH’s sex/gender, Male, in violation of 42 U.S.C. §2000e-

  2(a)(1).

         35.     PHOENIX’s violations of JOSEPH’s rights under Title VII of the Civil Rights Act

  of 1964, as amended, were intentional and were done with malice and reckless disregard for

  JOSEPH’s rights as guaranteed under the laws of the United States. As such, JOSEPH is entitled

  to punitive damages against PHOENIX pursuant to 42 U.S.C. §1981a(a)(1).




                                                  7
Case 9:19-cv-81638-RLR Document 1 Entered on FLSD Docket 12/09/2019 Page 8 of 22



         36.     JOSEPH has suffered and continues to suffer lost earnings and employment

  benefits, emotional distress, loss of self-esteem and other injuries as a direct result of PHOENIX’s

  violations of 42 U.S.C. §2000e-2(a)(1) & (2).

         37.     Pursuant to 42 U.S.C. §2000e-5(k), JOSEPH is entitled to recover his reasonable

  attorneys’ fees and costs from PHOENIX.

         WHEREFORE, Plaintiff, HERLO JOSEPH, demands judgment against Defendant,

  PHOENIX HOLDINGS OF SOUTH FLORIDA, LLC, for back pay, employment benefits, other

  compensation including bonuses, compensatory damages, equitable relief including but not limited

  to front pay, punitive damages, injunctive relief, interest, attorney’s fees, costs, expert fees and

  such other and further relief as this Honorable Court deems proper.

                                  COUNT II
     RETALIATION IN VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF
                        1964, 42 U.S.C. §2000e ET SEQ.

         Plaintiff, HERLO JOSEPH, reasserts and reaffirms the allegations of Paragraphs 1 through

  28 as if fully set forth herein and further states that this is an action against PHOENIX HOLDINGS

  OF SOUTH FLORIDA, LLC for Retaliation in violation of Title VII of the Civil Rights Act of

  1964, as amended, 42 U.S.C. §2000e-3.

         38.     Pursuant to 42 U.S.C. §2000e-3(a), “[i]t shall be an unlawful employment practice

  for an employer to discriminate against any of his employees …. because [the employee] has

  opposed any practice made an unlawful employment practice by this subchapter, or because he

  has made a charge, testified, assisted, or participated in any manner in an investigation, proceeding,

  or hearing under this subchapter.”

         39.     When JOSEPH objected to the sexual harassment, inappropriate gender/sex-based

  disparate treatment, sexually hostile behavior of, violent assaults by, and retaliation from his




                                                    8
Case 9:19-cv-81638-RLR Document 1 Entered on FLSD Docket 12/09/2019 Page 9 of 22



  immediate supervisor between approximately June 2018 and July 2018—which conduct of

  Barthelemy JOSEPH reasonably and in good faith believed was illegal—Plaintiff engaged in

  protected activity within the meaning of Title VII, 42 U.S.C. §2000e-3(a).

         40.    JOSEPH reasonably and in good faith believed he was being subjected to unlawful

  sexual harassment, discrimination and disparate treatment all based upon his gender/sex, Male,

  between approximately June 2018 and July 2018 when JOSEPH communicated his repeated

  objections to Barthelemy’s improper conduct, as well as when JOSEPH complained to Heidi

  Christmas and subsequently to Rusell Lobello, as a result of which JOSEPH engaged in protected

  activity within the meaning of Title VII, 42 U.S.C. §2000e-3(a).

         41.     PHOENIX intentionally retaliated against JOSEPH in July 2018 (a) following

  JOSEPH’S objections to the sexually inappropriate and violent behavior of Barthelemy; and (b)

  because of JOSEPH’s sexual harassment-gender/sex discrimination complaints to PHOENIX’s

  management and ownership, including but not necessarily limited to when PHOENIX sent

  JOSEPH home from work early, reduced JOSEPH’s work hours, and constructively discharged

  JOSEPH from his employment on or around July 16, 2018 after Defendant gave Plaintiff an

  ultimatum to either put up with Barthelemy’s inappropriate conduct or leave his employment, in

  violation of 42 U.S.C. §2000e-3(a).

         42.    The fact that JOSEPH engaged in activity protected by Title VII—by, inter alia,

  (a) objecting to the sexual harassment and gender/sex discrimination he was subjected to by Cenia

  Barthelemy; (b) verbally complaining to Barthelemy on multiple occasions between June 2018

  and July 2018; and (c) formally reporting his discrimination complaints and the violence by

  Barthelemy to PHOENIX’s management and ownership—was a motivating factor behind




                                                  9
Case 9:19-cv-81638-RLR Document 1 Entered on FLSD Docket 12/09/2019 Page 10 of 22



  PHOENIX constructively discharging JOSEPH from his employment with Defendant on or

  around July 16, 2018, in violation of 42 U.S.C. §2000e-3(a).

         43.     PHOENIX’S unlawful retaliation against JOSEPH was intentional and done with

  malice and reckless disregard for JOSEPH’S rights as guaranteed under Title VII. As such,

  JOSEPH is entitled to punitive damages against PHOENIX pursuant to 42 U.S.C. §1981a(a)(1).

         44.     As a direct and proximate result of PHOENIX’S unlawful retaliation against

  JOSEPH, Plaintiff has suffered damages and has been deprived of job-related economic benefits,

  all in amounts to be established at trial, including suffering a loss of earnings, emotional distress,

  loss of self-esteem and other injuries as a direct result of PHOENIX’S violations of 42 U.S.C.

  §2000e-3(a).

         45.     Pursuant to 42 U.S.C. §2000e-5(k) and §1988(b), JOSEPH is entitled to recover his

  reasonable attorneys’ fees and costs from PHOENIX.

         WHEREFORE, Plaintiff, HERLO JOSEPH, demands judgment against Defendant,

  PHOENIX HOLDINGS OF SOUTH FLORIDA, LLC, for back pay, employment benefits, other

  compensation including bonuses, compensatory damages, equitable relief including but not limited

  to front pay, punitive damages, injunctive relief, interest, attorney’s fees, costs, expert fees and

  such other and further relief as this Honorable Court deems proper.

                              COUNT III
   GENDER/SEX DISCRIMINATION AND SEXUAL HARASSMENT IN VIOLATION OF
                     THE FLORIDA CIVIL RIGHTS ACT

         Plaintiff, HERLO JOSEPH, reasserts and reaffirms the allegations set forth in paragraphs

  1 through 28 above and further states that this is an action against PHOENIX HOLDINGS OF

  SOUTH FLORIDA, LLC for gender/sex discrimination in violation of Florida Statutes

  §760.10(1).




                                                   10
Case 9:19-cv-81638-RLR Document 1 Entered on FLSD Docket 12/09/2019 Page 11 of 22



          46.     The Florida Civil Rights Act provides that it is an unlawful employment practice

  for an employer “[t]o discharge . . . any individual, or otherwise to discriminate against any

  individual with respect to compensation, terms, conditions, or privileges of employment, because

  of such individual's . . . sex . . .” F.S. §760.10(1)(a).

          47.     At all times material to this action, PHOENIX was an employer within the meaning

  of F.S. §760.02(7).

          48.     At all times material to this action, JOSEPH was an employee of PHOENIX within

  the meaning of F.S. §760.10(1)(a).

          49.     At all times material to this action, JOSEPH has been an aggrieved person within

  the meaning of F.S. §760.02(10).

          50.     Throughout the course of JOSEPH’s employment with PHOENIX between

  approximately June 2018 and July 2018, JOSEPH was subjected to: (a) unwelcome sexual

  harassment, sexually hostile and violent behavior, and sex/gender discrimination —all because of

  JOSEPH’s sex/gender, Male—on a regular and recurring basis by Cenia Barthelemy, which

  conduct and harassment was severe and pervasive and constituted a hostile work environment; and

  (b) disparate treatment by Cenia Barthelemy which was motivated by JOSEPH’s gender/sex, Male,

  in violation of F.S. §760.10(1)(a) & (b).

          51.     The sexual harassment and gender/sex discrimination against JOSEPH between

  June 2018 and July 2018 was sufficiently severe and pervasive as to alter the terms, conditions and

  privileges of JOSEPH’s employment with PHOENIX.

          52.     PHOENIX’s management knew or should have known of the unlawful sexual

  harassment, gender/sex discrimination, and retaliation against JOSEPH between approximately




                                                     11
Case 9:19-cv-81638-RLR Document 1 Entered on FLSD Docket 12/09/2019 Page 12 of 22



  June 2018 and July 2018, but Defendant failed to take any corrective action to address the unlawful

  harassment and retaliation against Plaintiff.

            53.   As a result of PHOENIX’s failure to take prompt remedial action in response to

  JOSEPH’s complaints, JOSEPH was subjected to further harassment and retaliation by

  Barthelemy and JOSEPH was ultimately constructively discharged by PHOENIX on or around

  July 16, 2018 after Defendant gave Plaintiff an ultimatum to either put up with Barthelemy’s

  inappropriate conduct or leave his employment, in violation of F.S. §760.10(1)(a) & (b).

            54.   A motivating factor behind PHOENIX’s termination of JOSEPH’s employment

  was Plaintiff’s gender/sex, Male, in violation of F.S. §760.10(1)(a) & (b).

            55.   PHOENIX’s violations of §760.10(1)(a) were intentional and were done with

  malice and reckless disregard for JOSEPH’s rights as guaranteed under the laws of the State of

  Florida, such that JOSEPH is entitled to punitive damages against PHOENIX pursuant to F.S.

  §760.11(5).

            56.   JOSEPH has suffered and continues to suffer lost earnings, emotional distress, loss

  of self-esteem, and other damages as a direct result of PHOENIX’s violations of F.S. §760.10(1).

            57.   Pursuant to F.S. §760.11(5), JOSEPH is entitled to recover his reasonable

  attorneys’ fees and costs from PHOENIX.

            WHEREFORE, Plaintiff, HERLO JOSEPH, demands judgment against Defendant,

  PHOENIX HOLDINGS OF SOUTH FLORIDA, LLC, for back pay, employment benefits, other

  compensation including bonuses, compensatory damages, including, but not limited to, damages

  for mental anguish, loss of dignity, and any other intangible injuries, equitable relief, interest,

  costs, attorney’s fees, expert fees and such other and further relief as this Honorable Court deems

  proper.




                                                  12
Case 9:19-cv-81638-RLR Document 1 Entered on FLSD Docket 12/09/2019 Page 13 of 22



                               COUNT IV
  RETALIATION IN VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT, F.S. §760.10

         Plaintiff, HERLO JOSEPH, reasserts and reaffirms the allegations set forth in paragraphs

  1 through 28 above and further states that this is an action against PHOENIX HOLDINGS OF

  SOUTH FLORIDA, LLC, for Retaliation in violation of the Florida Civil Rights Act, F.S. §760.10.

         58.     Pursuant to F.S. §760.10(7), it is “an unlawful employment practice for an

  employer … to discriminate against any person because that person has opposed any practice

  which is an unlawful employment practice under this section, or because that person has made a

  charge, testified, assisted, or participated in any manner in an investigation, proceeding, or hearing

  under this section.”

         59.     When JOSEPH objected to the sexual harassment, inappropriate gender/sex-based

  disparate treatment, sexually hostile behavior of, violent assaults by, and retaliation from his

  immediate supervisor, Cenia Barthelemy, between approximately June 2018 and July 2018—

  which conduct of Barthelemy JOSEPH reasonably and in good faith believed was illegal—

  Plaintiff engaged in protected activity within the meaning of the FCRA, F.S. §760.10.

         60.      PHOENIX intentionally retaliated against JOSEPH in July 2018: (a) following

  JOSEPH’S objections to the sexually inappropriate and violent behavior of Barthelemy; and (b)

  because of JOSEPH’s sexual harassment-gender/sex discrimination complaints to PHOENIX’s

  management and ownership, including but not necessarily limited to when PHOENIX sent

  JOSEPH home from work early, reduced JOSEPH’s work hours, and constructively discharged

  Plaintiff from his employment on or around July 16, 2018 after Defendant gave Plaintiff an

  ultimatum to either put up with Barthelemy’s inappropriate conduct or leave his employment, all

  in violation of all in violation of F.S. §760.10(7).




                                                    13
Case 9:19-cv-81638-RLR Document 1 Entered on FLSD Docket 12/09/2019 Page 14 of 22



         61.     The fact that JOSEPH engaged in activity protected by the FCRA—by, inter alia,

  (a) objecting to the sexual harassment and gender/sex discrimination he was subjected to by Cenia

  Barthelemy; (b) verbally complaining to Barthelemy on multiple occasions between June 2018

  and July 2018; and (c) formally reporting his discrimination complaints and the violence by

  Barthelemy to PHOENIX’s management and ownership—was a motivating factor behind

  PHOENIX constructively discharging JOSEPH from his employment with Defendant on or

  around July 16, 2018, in violation of F.S. §760.10(7).

         62.     Barthelemy’s and PHOENIX’s unlawful retaliation against JOSEPH was

  sufficiently severe and pervasive to alter the terms, conditions and privileges of JOSEPH’s

  employment with PHOENIX, culminating with Defendant constructively discharging JOSEPH

  from his employment on or around July 16, 2018 after PHOENIX gave Plaintiff an ultimatum to

  either put up with Barthelemy’s inappropriate conduct or leave his employment, all in violation of

  F.S. §760.10(7).

         63.     The fact that JOSEPH engaged in activity protected by the FCRA—by, inter alia,

  (a) objecting to the sexual harassment, gender/sex discrimination and retaliation JOSEPH was

  subjected to by Cenia Barthelemy; (b) verbally complaining to Barthelemy on multiple occasions

  between June 2018 and July 2018; and (c) formally reporting his discrimination complaints

  PHOENIX’s management and ownership—was a motivating factor behind PHOENIX’s

  termination of JOSEPH’s employment on or around July 16, 2018, in violation of F.S. §760.10(7).

         64.     PHOENIX’s violations of JOSEPH’s rights under §760.10 were intentional and

  were done with malice and reckless disregard for JOSEPH’s rights as guaranteed under the laws

  of the State of Florida, such that JOSEPH is entitled to punitive damages against PHOENIX

  pursuant to F.S. §760.11(5).




                                                  14
Case 9:19-cv-81638-RLR Document 1 Entered on FLSD Docket 12/09/2019 Page 15 of 22



          65.     JOSEPH has suffered and continues to suffer loss of earnings, emotional distress,

  loss of self-esteem and other injuries as a direct result of PHOENIX’s unlawful retaliation.

          66.     Pursuant to F.S. §760.11(5), JOSEPH is entitled to recover his reasonable

  attorneys’ fees and costs from PHOENIX.

          WHEREFORE, Plaintiff, HERLO JOSEPH, demands judgment against Defendant,

  PHOENIX HOLDINGS OF SOUTH FLORIDA, LLC, for back pay, employment benefits, other

  compensation including bonuses, compensatory damages, equitable relief including but not limited

  to front pay, injunctive relief, interest, attorney’s fees, costs, expert fees and such other and further

  relief as this Honorable Court deems proper.

                                       JURY TRIAL DEMAND

          HERLO JOSEPH demands trial by jury on all issues so triable.


  Dated: December 9, 2019                         Respectfully submitted,


                                          By:     KEITH M. STERN
                                                  Keith M. Stern, Esquire
                                                  Florida Bar No. 321000
                                                  E-mail: employlaw@keithstern.com
                                                  LAW OFFICE OF KEITH M. STERN, P.A.
                                                  80 S.W. 8th Street, Suite 2000
                                                  Miami, Florida 33130
                                                  Telephone: (305) 901-1379
                                                  Fax: (561) 288-9031
                                                  Attorneys for Plaintiff




                                                     15
Case 9:19-cv-81638-RLR Document 1 Entered on FLSD Docket 12/09/2019 Page 16 of 22




                    EXHIBIT A
Case 9:19-cv-81638-RLR Document 1 Entered on FLSD Docket 12/09/2019 Page 17 of 22
Case 9:19-cv-81638-RLR Document 1 Entered on FLSD Docket 12/09/2019 Page 18 of 22




                    EXHIBIT B
Case 9:19-cv-81638-RLR Document 1 Entered on FLSD Docket 12/09/2019 Page 19 of 22
Case 9:19-cv-81638-RLR Document 1 Entered on FLSD Docket 12/09/2019 Page 20 of 22




                    EXHIBIT C
Case 9:19-cv-81638-RLR Document 1 Entered on FLSD Docket 12/09/2019 Page 21 of 22
Case 9:19-cv-81638-RLR Document 1 Entered on FLSD Docket 12/09/2019 Page 22 of 22
